Title: To George Washington from Alexander Hamilton, 24 February 1791
From: Hamilton, Alexander
To: Washington, George



Sir
Thursday [24 February 1791]

The Bill supplementary to the Bank bill passed the House of Representatives Yesterday—General Schuyler informs me that the friends of the Bank proposed that it should pass to a second reading immediately, and that Mr Carroll opposed it, and moved that it should be printed—that by a rule of the House it was of necessity to comply with Mr Carroll’s objection, a departure requiring unanimous consent. That accordingly the bill was deferred till to day, & in the mean time ordered to be printed.
It will doubtless pass, if there are not studied delays on the part of the opposers of the Bank. I have the honor to be With perfect respect Sir Your Obedt Servt

A. Hamilton

